Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered April 20,1987, convicting defendant, after jury trial, of attempted robbery in the second degree and sentencing him to an indeterminate term of from to 7 years’ imprisonment, unanimously affirmed.
We are satisfied that the verdict was not against the weight of the evidence. Resolution of issues of credibility, as well as the weight to be accorded the trial evidence, are primarily questions to be determined by the jury in the first instance (People v Mosley, 112 AD2d 812, affd 67 NY2d 985).
Although complainant did not identify the defendant at trial, we are satisfied as to the guilt of the defendant and the sufficiency and credibility, in particular, of the identification evidence, since defendant was apprehended within minutes of the robbery, in close proximity to the scene of the crime, in a vehicle identified by the witness as the getaway vehicle, and in possession of the shotgun used during the attempted robbery. Concur—Kupferman, J. P., Asch, Kassal, Ellerin and Wallach, JJ.